Case 1:20-cv-03830-PAB-STV Document 20 Filed 04/22/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-03830-PAB

  JAMES R. SEARLE,

         Plaintiff,

  v.

  CRYOHEART LABORATORIES, INC, d/b/a CORELOGIX MEDICAL

         Defendant.


                            SECOND ORDER TO SHOW CAUSE


         This matter is before the Court on Defendant, CryoHeart Laboratories, Inc. d/b/a

  CoreLogix Medical’s Response to Order to Show Cause [Docket No. 19]. Defendant

  asserts that this Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 1 at 2,

  ¶ 5.

         On February 22, 2021, the Court ordered defendant to show cause why the case

  should not be remanded for lack of subject matter jurisdiction. Docket No. 17 at 4. The

  Court noted that defendant’s allegations were insufficient to establish diversity

  jurisdiction in this case because defendant’s allegations regarding plaintiff’s citizenship

  were not well-pled. Id. at 3.

         Defendant filed its response to the Court’s show cause order on March 4, 2021.

  Docket No. 19. In that response, defendant acknowledges that residency is not

  synonymous with domicile. Id. at 3. Yet defendant reiterates that plaintiff “currently

  resides in Highlands Ranch, Colorado” and has done so since 2013. Id. at 4.
Case 1:20-cv-03830-PAB-STV Document 20 Filed 04/22/21 USDC Colorado Page 2 of 4




  Defendant also states that plaintiff has paid real estate taxes in Colorado since 2013

  and current pays taxes to “fourteen . . . different taxing authorities located in Colorado.”

  Id. These allegations support that plaintiff has maintained property in Colorado and that

  he paid property taxes here, but they do not establish his intent to remain.

         Defendant also states that plaintiff indicated that his address was in Colorado on

  a January 2017 stockholders’ agreement and that plaintiff’s W-9 tax form reflected the

  same Colorado address in tax year 2019. Id. Citizenship, however, is determined at

  the time of filing. See Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570

  (2004) (“It has long been the case that ‘the jurisdiction of the court depends upon the

  state of things at the time of the action brought.’” (quoting Mollan v. Torrance, 22 U.S.

  537, 539 (1824)); Macias v. Twin City Fire Ins. Co., No. 19-cv-00742-PAB, 2019 WL

  1594255, at *1 (D. Colo. Apr. 15, 2019) (finding that police report from underlying

  accident listing defendant’s address was insufficient to prove defendant’s citizenship).

  These allegations do not support that plaintiff was a Colorado citizen when this case

  was filed in September 2020. See Docket No. 1 at 1, ¶ 1.

         The present allegations therefore are still insufficient for the Court to determine

  plaintiff’s citizenship. At best, defendant’s response to the show cause order

  demonstrates that plaintiff maintains property in Colorado and, as a result, pays

  property taxes in the state. However, as stated in the Court’s first show cause order,

  residency is not determinative of citizenship for purposes of establishing diversity

  jurisdiction, and plaintiff’s purported residence in Colorado does not allow for a

  presumption of plaintiff’s domicile. Miss. Band of Choctaw Indians v. Holyfield, 490



                                               2
Case 1:20-cv-03830-PAB-STV Document 20 Filed 04/22/21 USDC Colorado Page 3 of 4




  U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one

  can reside in one place but be domiciled in another.” (citations omitted)).

         Courts typically consider several factors in determining a party’s citizenship,

  including “voter registration and voting practices.” Dumas v. Warner Literary Grp., No.

  16-cv-00518-RM-NYW, 2016 WL 10879185, at *2 (D. Colo. Apr. 29, 2016). Voter

  registration is persuasive evidence of a person’s citizenship. This is because an

  individual registering to vote in Colorado must declare, under penalty of perjury, that he

  or she has been a Colorado resident for at least 22 days before registration and that the

  address provided on the registration address is the registrant’s “sole legal place of

  residence.” See Colo. Rev. Stat. § 1-2-205. Owning property and paying property

  taxes in the state do not establish a person’s residency for the purposes of registering

  to vote. Instead, residency, for the purposes of voter registration, is

         the principal or primary home or place of abode of a person. A principal
         or primary home or place of abode is that home or place in which a
         person’s habitation is fixed and to which that person, whenever absent,
         has the present intention of returning after a departure or absence,
         regardless of the duration of the absence.

  Colo. Rev. Stat. § 1-2-102(1)(a)(I); see also Kuhn v Williams, 418 P.3d 478, 487–88

  (Colo. 2018) (discussing § 1-2-102 and its application to residency requirement for

  petition circulators). This is similar to the definition of citizenship or domicile used to

  establish diversity jurisdiction, which is what makes voter registration such strong

  evidence of a litigant’s citizenship. As the Court explained in the first order “‘[t]o

  establish domicile in a particular state, a person must be physically present in the state

  and intend to remain there.’” Docket No. 17 at 2 (quoting Smith v. Cummings, 445 F.3d



                                                 3
Case 1:20-cv-03830-PAB-STV Document 20 Filed 04/22/21 USDC Colorado Page 4 of 4




  1254, 1260 (10th Cir. 2006)) (emphasis added). People who register to vote in

  Colorado affirm that their registration address is where they intend to return regardless

  of a departure or absence. Importantly, as with a person’s domicile or citizenship, the

  statute states that “[a] person shall not be considered to hav e gained a residence in this

  state, or in any county or municipality in this state, while retaining a home or domicile

  elsewhere.” Id. § 1-2-102(d).

         Moreover, voter registration is strong evidence of citizenship because there are

  serious consequences for lying about one’s residency. It is a class 1 misdemeanor to

  swear or affirm falsely as to a registrant’s qualification to register to vote in Colorado.

  Colo. Rev. Stat. § 1-2-205. Punishment for such an offense can include a fine of up to

  $1000 and imprisonment for up to one year in the county jail. See Colo. Rev. Stat. § 1-

  13-111.

         Because defendant has not sufficiently established the citizenship of plaintiff, the

  Court is unable to determine whether it has subject matter jurisdiction over this case.

  Therefore, it is

         ORDERED that, on or before May 7, 2020, defendant shall show

  cause why this case should not be remanded to state court due to the Court’s lack of

  subject matter jurisdiction.

                DATED April 22, 2021.

                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge


                                                4
